 

Case 19-26512-RAM Doc59 Filed 06/02/20 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

C] Original Plan
[ma] 8th Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
[| Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Maria Alexandra Garcia JOINT DEBTOR: CASE NO.: 19-26512-RAM
SS#; XXX-xx- 6623 SS#: XxX-xx-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result ina Og Included [lm] Not included
partial payment or no payment at all to the secured creditor

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set [J Included [Ml] Not included
out in Section TI

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A, MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $2,130.30 formonths 1 to _7_;

for months 8 to 60 ;

2. $3,466.52

 

 

 

B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE [] PRO BONO
Total Fees: $4650.00 Total Paid: _ $2800.00 Balance Due: $1850.00
Payable $925.00 /month (Months 1 to 2)

Allowed fees under LR 2016-l(B)(2) are itemized below:
$4,500 + $150.00 (Costs) = $4,650.00

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
IIL. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [_] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
1. Creditor: Mantis Funding LLC (POC #1-1)

Address: 64 Beaver Street, Suite Arreatage/ Payoff on Petition Date _ $35,420.00
344 New York, NY 10004 Payoff (Including 0% monthly interest) $204.27 /month (Months 1 to 2)

 

 

 

 

Last 4 Digits of Payoff (Including 0% monthly interest) $603.65 /month (Months 3 to 60 )

Account No.: 6623

Other: Deposits, Accounts receivables, Inventory

 

 

LF-31 (rev, 10/3/17) Page | of 3

 

 

 
IV.

V.

Case 19-26512-RAM Doc59 Filed 06/02/20 Page 2of3

Debtor(s): Maria Alexandra Garcia Case number: 19-26512-RAM

 

[| Real Property Check one below for Real Property:
[Principal Residence [_|Escrow is included in the regular payments

| jOther Real Property [ |The debtor(s) will pay [_]taxes [_]insurance directly
Address of Collateral:

[| Personal Property/Vehicle

Description of Collateral:

 

 

9

2. Creditor: EDF Partners, LLC DBA Everest Business Funding (POC #14-1)

Address: 80 Broad Street, Suite Artearage/ Payoff on Petition Date $42,650.00 @ 9% = $53,120.40

 

 

3303
New York, NY 10004 Payoff (Including 0% monthly interest) $200.00 /month(Months 1 to 2 )
Hast 4 Digits of Payoff (Including 0% monthly interest) $908.98 /month (Months 3 to 60 )
Account No.: 6623
Other: Purchase of future receivables
[| Real Property Check one below for Real Property:
[_ [Principal Residence [_]Escrow is included in the regular payments
[Other Real Property [|The debtor(s) will pay [taxes [_]insurance directly
Address of Collateral:

|_| Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VALUATION OF COLLATERAL: [im] NONE
C. LIEN AVOIDANCE [i] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[1] NONE

[li] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

[| Other:
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Americredit Financial Service 3616 2019 Chevrolet Equinox

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[g]| NONE
TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [i] NONE
B. INTERNAL REVENUE SERVICE: [fi] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ii] NONE
D. OTHER: [fm] NONE

 

 

TREATMENT OF UNSECURED NONPRIORITY CREDITORS

LF-31 (rev. 10/3/17) Page 2 of 3
Case 19-26512-RAM Doc59 Filed 06/02/20 Page 3of3

Debtor(s): Maria Alexandra Garcia Case number: 19-26512-RAM
A. Pay $588.00 /month (Months 1 to 7 _)

 

Pay $1,607.23 /month (Months 8 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [mi] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: _ [li] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VI. EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.
(] NONE

{m] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in personam as to any codebtor(s) as to these creditors/lessors. Nothing
herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

Name of Creditor Collateral Acct. No. (Last 4 Digits) Assume/Reject
World Omni Financial Corp 2018 Toyota 9899
1.

 

VII. | INCOME TAX RETURNS AND REFUNDS: [i] NONE
VIII. NON-STANDARD PLAN PROVISIONS [ii] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/s/ Maria Alexandra Garcia Debtor June 1, 2020 Joint Debtor
Date Date

 

 

Maria Alexandra Garcia

 

Attorney with permission to sign on Date
Debtor(s)' behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev, 10/3/17) Page 3 of 3
